Citation Nr: 0730313	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease, to include as secondary to service connected 
sarcoidosis with lesions involving ocular, pulmonary and 
hepatic systems.  

2.  Entitlement to an increased rating for sarcoidosis with 
lesions involving ocular, pulmonary and hepatic systems, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

An issue relating to service connection for coronary artery 
disease (CAD) was adjudicated by the RO in the June 2004 
rating; however, the veteran's representative in its Informal 
Hearing Presentation of April 2007 characterized the claim 
for service connection as for a heart condition, rather than 
the more limited claim for CAD.  The claim on appeal has been 
modified accordingly.  

In a statement received in August 2004, the veteran claimed 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Since that issue has not been adjudicated, it is referred to 
the RO for disposition as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A review 
of the file shows that the veteran was never furnished with 
an adequate VA letter outlining the applicable duty to notify 
and duty to assist provisions of the VCAA.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided. 

The last VA examination afforded in connection with the 
increased rating claim was in September 2003.  In a statement 
received in August 2004, the veteran claimed that his service 
connected condition had worsened.  The Court has held that, 
when a veteran-claimant alleges that his service-connected 
disability has worsened since his last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

It is contended by and on behalf of the veteran that his 
cardiovascular disease is secondary to his service connected 
sarcoidosis.  The Board observes that the evaluation criteria 
for that disability contemplates certain cardiac 
complications.   

While the VA physician in September 2003 found that the 
veteran's service connected sarcoidosis did not cause CAD, 
there was no opinion regarding whether the sarcoidosis 
aggravated any cardiac disorder.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected disorder is proximately due to or 
the result of a service-connected disability the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Furthermore, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
In this case, service medical records reflect the veteran 
reported an incident of chest wall pain in May 1978 during 
service.  While a coronary disorder per se was not diagnosed, 
the VCAA requires that a medical examination should be 
afforded unless "no reasonable possibility" exists that an 
examination would aid in substantiating the veteran's claim.  
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); 38 
U.S.C.A. § 5103A (West 2002).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).

An opinion by a physician addressing these questions must be 
obtained prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The notice to the veteran should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for sarcoidosis or cardiovascular 
disease since August 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
cardiovascular examination to ascertain 
whether the service connected sarcoidosis 
caused or now aggravates the veteran's 
cardiovascular disease.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
cardiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

The physician is requested to offer an 
opinion as to whether it is as least as 
likely as not (50 percent chance or 
greater) that any diagnosed 
cardiovascular disorder is 
etiologically related to, or has been 
aggravated by sarcoidosis.  Further, 
given the documented complaints of 
chest wall pain in May 1978 during 
military service, the physician is 
requested to give an opinion indicating 
whether any cardiovascular disease is 
otherwise related to service.  Adequate 
reasons and bases sustainable in a 
legal proceeding are to be provided for 
any opinion rendered.  

4.  The veteran should be afforded a VA 
pulmonary examination to ascertain the 
degree of impairment caused by the 
sarcoidosis.  All indicated tests and 
studies are to be performed, including a 
pulmonary function test measuring FEV-1, 
FEV-1/FVC, and DLCO (SB) are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should indicate which of the 
following (a), (b), or (c), best 
describes the impairment caused by the 
sarcoidosis:

(a) Cor pulmonale, or; cardiac 
involvement with congestive heart 
failure, or; progressive pulmonary 
disease with fever, night sweats, 
and weight loss despite treatment; 
or

(b) Pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control; or

(c) Pulmonary involvement with 
persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids.

The physician is to indicate whether 
the veteran suffers from cor pulmonale, 
right ventricular hypertrophy, or 
pulmonary hypertension (shown by ECHO 
or cardiac catheterization), or 
episodes of acute respiratory failure, 
or requires outpatient oxygen therapy.  
The examiner is to indicate whether any 
other systemic body system is involved.  
Adequate reasons and bases sustainable 
in a legal proceeding are to be 
provided for any opinion rendered.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



